Citation Nr: 0716764	
Decision Date: 06/06/07    Archive Date: 06/18/07	

DOCKET NO.  05-15 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty with the Air National Guard 
from November 10 to December 11, 1990, from April 30 to July 
26, 1999, and from February 24 to August 24, 2003, with 
apparent additional service from July to November 1982 and 
from July 25 to July 29, 1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office  (RO) in Phoenix, 
Arizona.  

For reasons for which will become apparent, this appeal is 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify you if further 
action is required on your part.


REMAND

Upon review of this case, there appears to exist some 
question as to the exact nature and etiology of the veteran's 
claimed bronchial asthma.  

A review of the record suggests that the veteran's bronchial 
asthma preexisted his initial entry upon active military 
service.  The RO, in a rating decision of October 2004, and 
in subsequent Statement and Supplemental Statements of the 
Case, determined that, while in June 1999, during the 
veteran's second period of active service, he received 
treatment for reactive airway disease, no diagnosis of asthma 
was shown at that time.  However, in a Post Deployment Health 
Assessment dated on June 23, 1999, it was noted that, upon 
returning home, the veteran should see his family practice 
physician "for evaluation of asthma."  Significantly, in 
May 2000, between the veteran's second and third periods of 
active service, he received a confirmed diagnosis of asthma.

The Board observes that, in May 2005, it was requested that 
the veteran be afforded an additional VA pulmonary 
examination in order to more accurately determine the exact 
nature and etiology of his claimed bronchial asthma.  That 
request resulted in a review of the veteran's claims folder 
but no actual examination of the veteran.  Significantly, in 
a March 2006 "addendum" to the requested examination, the 
examiner offered his opinion that the "episode" of asthma 
in 2000 was "not related" to the "inservice" symptoms of 
1999.  However, that opinion did not address whether the 
bronchial asthma which was confirmed in May 2000 underwent 
any increase in severity during the veteran's subsequent 
period of active service from February to August 2003.  Under 
the circumstances, the Board is of the opinion that 
additional development of the evidence is necessary prior to 
a final adjudication of the veteran's current claim.

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:

1.  The RO should contact the appropriate 
service department and/or record storage 
facility, in an attempt to verify the 
veteran's periods of service from July to 
November 1982 and from July 25 to July 
29, 1994.  Any service medical records 
associated with those periods of service 
should also be obtained, and incorporated 
in the veteran's claims folder.  

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to March 2006, the date of the 
most recent pertinent evidence of record, 
should also be obtained and incorporated 
in the claims folder.  The veteran should 
be requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  In addition, the 
veteran and his representative should be 
informed of any such problem.

3.  The veteran should then be afforded 
an additional VA pulmonary/respiratory 
examination in order to more accurately 
determine the exact nature and etiology 
of his claimed bronchial asthma.  The RO 
is advised that the veteran must be given 
notice of the date and place of any 
requested examination, and a copy of all 
such notifications must be associated 
with the claims folder.  The veteran is 
to be advised that failure to report for 
a scheduled VA examination without good 
cause may have an adverse effect of his 
claim.

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies (including pulmonary 
function studies) should be performed.  
Following completion of the examination, 
the examiner should specifically comment 
as to whether the veteran currently has 
chronic bronchial asthma.  Should it be 
determined that the veteran does, in 
fact, have chronic asthma, an additional 
opinion is requested as to whether such 
pathology preexisted the veteran's entry 
into any period or periods of active 
military service.  Should it be 
determined that the veteran's asthma did, 
in fact, preexist any entry into active 
service, an additional opinion is 
requested as to whether that asthma 
underwent a clinically-identifiable 
permanent increase in severity during a 
period or periods of active military 
service.  Finally, should it be 
determined that the veteran's bronchial 
asthma did not preexist his active 
service, an opinion is requested as to 
whether the veteran's asthma at least as 
likely as not (a 50 percent probability 
or more) had its origin during a period 
or periods of his active military 
service.  All such information and 
opinions, when obtained, should be made a 
part of the veteran's claims folder.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place must be included in the 
examination report. 

4.  Thereafter, the RO should 
readjudicate the veteran's claim for 
service connection for asthma.  Should 
the benefit sought on appeal remain 
denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the issuance of the 
most recent SSOC in April 2006.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise noted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

